Name: 80/605/EEC: Commission Decision of 27 June 1980 authorizing Member States to apply intra-Community surveillance to imports of products originating in a third country which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-06-30

 Avis juridique important|31980D060580/605/EEC: Commission Decision of 27 June 1980 authorizing Member States to apply intra-Community surveillance to imports of products originating in a third country which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty Official Journal L 164 , 30/06/1980 P. 0020 - 0039++++COMMISSION DECISION OF 27 JUNE 1980 AUTHORIZING MEMBER STATES TO APPLY INTRA-COMMUNITY SURVEILLANCE TO IMPORTS OF PRODUCTS ORIGINATING IN A THIRD COUNTRY WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN THE COMMUNITY AND WHICH MAY BE THE SUBJECT OF PROTECTIVE MEASURES UNDER ARTICLE 115 OF THE TREATY ( 80/605/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 115 , FIRST PARAGRAPH , THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ) , AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF , WHEREAS THE ABOVEMENTIONED DECISION REQUIRES MEMBER STATES TO HAVE PRIOR AUTHORIZATION FROM THE COMMISSION BEFORE INTRODUCING INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED ; WHEREAS THE MEMBER STATES HAVE MADE 3 066 SUCH APPLICATIONS FOR AUTHORIZATION TO THE COMMISSION , INCLUDING INTER ALIA DETAILS OF THE PRODUCT IN QUESTION , THE COUNTRY OF ORIGIN , THE RULES GOVERNING DIRECT IMPORTS FROM THE COUNTRY OF ORIGIN AND OTHER THIRD COUNTRIES , THE VOLUME AND QUANTITY OF THE IMPORTS AND THE ECONOMIC DIFFICULTIES OF WHICH THERE IS ALLEGED TO BE A DANGER ; WHEREAS THE INFORMATION GIVEN IN SUPPORT OF THESE APPLICATIONS HAS BEEN SUBJECTED TO CLOSE EXAMINATION BY THE COMMISSION ; WHEREAS THE COMMISSION , IN VIEW OF THE DIFFERENCES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES , EXAMINED FIRST WHETHER THE PRODUCTS NAMED IN THE MEMBER STATES' APPLICATIONS COULD LEGALLY BE MADE SUBJECT TO SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC ; WHEREAS THE INFORMATION RECEIVED WAS THEN EXAMINED AS REGARDS THE ECONOMIC DIFFICULTIES ALLEGED , THAT IS IN RELATION TO THE DEVELOPMENT OF SUCH FACTORS AS NATIONAL PRODUCTION , IMPORTS , CONSUMPTION , THE MARKET SHARE HELD BY NATIONAL PRODUCTION , BY IMPORTS FROM THIRD COUNTRIES AND THE THIRD COUNTRY CONCERNED IN THE APPLICATION , PRICES CHARGED BY NATIONAL PRODUCERS AND BY IMPORTERS ON THE DOMESTIC MARKETS , AND EMPLOYMENT IN THE SECTOR CONCERNED ; WHEREAS THE COMMISSION ALSO EXAMINED , FOR THE REFERENCE YEARS SET OUT IN DECISION 80/47/EEC , WHETHER THERE HAD BEEN DEFLECTION OF TRADE , OR WHETHER INTRA-COMMUNITY LICENCE APPLICATIONS HAD BEEN SUBMITTED ; WHEREAS THE COMMISSION TOOK THE VIEW THAT , IN THE ABSENCE OF SUCH ELEMENTS , THERE IS LITTLE RISK OF A WORSENING OR PROLONGATION OF ECONOMIC DIFFICULTIES ARISING OUT OF THE CIRCUMSTANCES REFERRED TO IN ARTICLE 115 , AND THAT CONSEQUENTLY THE SURVEILLANCE MEASURES REQUESTED IN THOSE CASES SHOULD NOT BE AGREED TO ; WHEREAS , HOWEVER , SUCH MEASURES MAY BE AUTHORIZED FOR GROUP 1 TEXTILES AS DEFINED BY COUNCIL REGULATION ( EEC ) NO 3059/78 ( 2 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3063/79 ( 3 ) , EVEN IF THERE HAS BEEN NO TRADE DEFLECTION OR INTRA-COMMUNITY LICENCE APPLICATIONS , IN VIEW OF THE INHERENT RISK OF ECONOMIC DIFFICULTIES IN TRADE IN THESE PRODUCTS , WHICH ARE HIGHLY SENSITIVE TO IMPORTS ; WHEREAS , IN CASES WHERE THERE IS AN IMPORT LIMITATION AT COMMUNITY LEVEL FOR A SPECIFIC PRODUCT IN RELATION TO CERTAIN THIRD COUNTRIES , THE RISK THAT ECONOMIC DIFFICULTIES WILL BECOME WORSE OR BE PROLONGED MAY GENERALLY BE CONSIDERED AS NEGLIGIBLE AS REGARDS ALL THOSE THIRD COUNTRIES FROM WHICH THE TOTAL POSSIBLE IMPORTS TO THE COMMUNITY TAKEN TOGETHER ARE LESS THAN 1 % OF THE QUANTITATIVE LIMIT AT COMMUNITY LEVEL ; WHEREAS THIS EXAMINATION HAS SHOWN THAT THERE IS A RISK THAT THE IMPORTS SET OUT IN THE ANNEXES HERETO COULD WORSEN OR PROLONG THE EXISTING ECONOMIC DIFFICULTIES IN THE DIFFERENT MEMBER STATES ; WHEREAS , THEREFORE , THE MEMBER STATES SHOULD BE AUTHORIZED TO MAKE THEM SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL THE END OF 1981 ; WHEREAS FOR THOSE IMPORTS NOT LISTED IN THE ANNEXES , MEMBER STATES REMAIN ENTITLED TO KEEP ACCOUNT OF THE IMPORTS MADE AND LATER PUT FORWARD APPLICATIONS FOR SURVEILLANCE ; WHEREAS , TO ENABLE MEMBER STATES TO IMPLEMENT THIS DECISION , THE TIME LIMIT LAID DOWN IN ARTICLE 5 ( 3 ) OF DECISION 80/47/EEC SHOULD BE EXTENDED AS REGARDS THE SURVEILLANCE OF IMPORTS NOT LISTED IN THE ANNEXES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE MEMBER STATES NAMED IN ANNEXES 1 TO 8 ARE AUTHORIZED , IN SO FAR AS EACH IS CONCERNED , TO INTRODUCE UNTIL 31 DECEMBER 1981 AND IN ACCORDANCE WITH DECISION 80/47/EEC , INTRA-COMMUNITY SURVEILLANCE OF THE PRODUCTS LISTED IN THE SAID ANNEXES . ARTICLE 2 THE TIME LIMIT LAID DOWN IN ARTICLE 5 ( 3 ) OF DECISION 80/47/EEC IS HEREBY EXTENDED TO 31 JULY 1980 AS REGARDS THE SURVEILLANCE OF IMPORTS NOT LISTED IN THE ANNEXES . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JUNE 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT ( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . ( 3 ) OJ NO L 347 , 31 . 12 . 1979 , P . 1 . BILAG 1 - ANHANG 1 - ANNEX 1 - ANNEXE 1 - ALLEGATO 1 - BIJLAGE 1 BUNDESREPUBLIK DEUTSCHLAND A . TEXTILERZEUGNISSE , DIE IN KATEGORIEN ERFASST WERDEN ( 1 ) KATEGORIE*URSPRUNGSLAND* 2*THAILAND , TAIWAN , SUEDKOREA , VOLKSREPUBLIK CHINA* 12*SUEDKOREA , TAIWAN* 24 + 25*HONGKONG* 37*VOLKSREPUBLIK CHINA* ( 1 ) SIEHE VERORDNUNGEN ( EWG ) NR . 3063/79 UND ( EWG ) NR . 3061/79 DER KOMMISSION : ABL . NR . L 347 VOM 31 . 12 . 1979 ; ABL . NR . L 345 VOM 31 . 12 . 1979 . BILAG 2 - ANHANG 2 - ANNEX 2 - ANNEXE 2 - ALLEGATO 2 - BIJLAGE 2 BENELUX A . PRODUITS TEXTILES POUR LESQUELS DES CATEGORIES ONT ETE ETABLIES ( 1 ) CATEGORIE*PAYS D'ORIGINE* 1*YOUGOSLAVIE , COLOMBIE , PEROU , BRESIL , ARGENTINE , PAKISTAN , ROUMANIE , MEXIQUE , INDE , CHINE , COREE DU SUD , HONG-KONG* 2*POLOGNE , HONGRIE , ROUMANIE , EGYPTE , MEXIQUE , BRESIL , PAKISTAN , INDE , THAILANDE , MALAYSIA , SINGAPOUR , COREE DU SUD , T'AI-WAN , HONG-KONG , URSS , TCHECOSLOVAQUIE* 3*YOUGOSLAVIE , POLOGNE , HONGRIE , ROUMANIE , THAILANDE , MALAYSIA , SINGAPOUR , COREE DU SUD , T'AI-WAN , HONG-KONG , TCHECOSLOVAQUIE , BULGARIE , COLOMBIE , CHINE* 2 + 3*BULGARIE , COLOMBIE , CHINE* 4*YOUGOSLAVIE , POLOGNE , HONGRIE , ROUMANIE , BRESIL , PAKISTAN , INDE , SRI LANKA , THAILANDE , MALAYSIA , SINGAPOUR , PHILIPPINES , CHINE , COREE DU SUD , T'AI-WAN , HONG-KONG , MACAO , TCHECOSLOVAQUIE* 5*YOUGOSLAVIE , POLOGNE , HONGRIE , ROUMANIE , BULGARIE , PAKISTAN , SRI LANKA , THAILANDE , MALAYSIA , SINGAPOUR , PHILIPPINES , CHINE , COREE DU SUD , T'AI-WAN , HONG-KONG , MACAO , TCHECOSLOVAQUIE* 6*YOUGOSLAVIE , POLOGNE , ROUMANIE , BULGARIE , BRESIL , INDE , SRI LANKA , THAILANDE , MALAYSIA , SINGAPOUR , PHILIPPINES , CHINE , COREE DU SUD , T'AI-WAN , HONG-KONG , MACAO* 7*YOUGOSLAVIE , ROUMANIE , PAKISTAN , INDE , SRI LANKA , THAILANDE , MALAYSIA , SINGAPOUR , PHILIPPINES , CHINE , COREE DU SUD , T'AI-WAN , HONG-KONG , MACAO* 8*YOUGOSLAVIE , POLOGNE , ROUMANIE , BULGARIE , PAKISTAN , INDE , SRI LANKA , THAILANDE , MALAYSIA , SINGAPOUR , PHILIPPINES , CHINE , COREE DU SUD , HONG-KONG , MACAO , T'AI-WAN* 9*INDE , COREE DU SUD , HONG-KONG , BRESIL* 14 A*COREE DU SUD , T'AI-WAN , HONG-KONG* 14 B*TCHECOSLOVAQUIE , POLOGNE , ROUMANIE , COREE DU SUD , T'AI-WAN* 15 A*POLOGNE , ROUMANIE , COREE DU SUD , T'AI-WAN* 15 B*TCHECOSLOVAQUIE , INDE , PHILIPPINES , COREE DU SUD , HONG-KONG , YOUGOSLAVIE , POLOGNE , HONGRIE , ROUMANIE* 16*YOUGOSLAVIE , POLOGNE , ROUMANIE , COREE DU SUD , T'AI-WAN , HONG-KONG , BULGARIE* 17*INDE , COREE DU SUD , HONG-KONG* 18*POLOGNE , COREE DU SUD , T'AI-WAN , HONG-KONG , CHINE* 19 + 89*MALAYSIA , COREE DU SUD , HONG-KONG , CHINE , TCHECOSLOVAQUIE , HONGRIE* 20*BRESIL , INDE* 21*INDE , SINGAPOUR , COREE DU SUD , T'AI-WAN , HONG-KONG* 22*ROUMANIE , SINGAPOUR , COREE DU SUD , T'AI-WAN* 23*T'AI-WAN , RDA , CHINE* 24*HONGRIE , ROUMANIE , SINGAPOUR , COREE DU SUD , T'AI-WAN , HONG-KONG , BRESIL* 25*ROUMANIE , BRESIL , PHILIPPINES , T'AI-WAN , MACAO , TCHECOSLOVAQUIE , COREE DU SUD , HONG-KONG* ( 1 ) VOIR REGLEMENTS ( CEE ) N * 3063/79 ET ( CEE ) N * 3061/79 DE LA COMMISSION ( JO N * L 347 DU 31 . 12 . 1979 , JO N * L 345 DU 31 . 12 . 1979 ) . CATEGORIE*PAYS D'ORIGINE* 26*POLOGNE , ROUMANIE , INDE , PHILIPPINES , COREE DU SUD , T'AI-WAN , HONG-KONG , MACAO , TCHECOSLOVAQUIE , THAILANDE* 27*INDE , COREE DU SUD , T'AI-WAN , HONG-KONG* 28*T'AI-WAN , HONG-KONG* 29*INDE , COREE DU SUD , HONG-KONG* 30 A*COREE DU SUD , T'AI-WAN , HONG-KONG , MACAO* 31*BRESIL , PHILIPPINES , COREE DU SUD , HONG-KONG* 32*CHINE , HONG-KONG , URSS* 33*CHINE* 35*COREE DU SUD* 36*ROUMANIE* 37*POLOGNE , ROUMANIE , CHINE , COREE DU SUD , T'AI-WAN , RDA* 41*TCHECOSLOVAQUIE* 66*CHINE* 71*T'AI-WAN* 72*HONG-KONG* 73*YOUGOSLAVIE , HONGRIE , COREE DU SUD , T'AI-WAN , HONG-KONG* 74*HONGRIE* 76*HONGRIE , HONG-KONG , BULGARIE* 78*COREE DU SUD* 79*HONG-KONG* 80*HONG-KONG* 81*T'AI-WAN* 83*HONGRIE , HONG-KONG* 86*COREE DU SUD* 87*HONG-KONG* 91*COREE DU SUD* 110*HONG-KONG , POLOGNE , T'AI-WAN* 117*TCHECOSLOVAQUIE* B . AUTRES PRODUITS NUMERO DU TARIF DOUANIER COMMUN*CODE NIMEXE*DESIGNATION DES MARCHANDISES*PAYS D'ORIGINE* 28.19*28.19-00*OXYDE DE ZINC*TCHECOSLOVAQUIE* 42.03 B III*42.03-21 ; 27 ; 28*AUTRES GANTS , Y COMPRIS LES MOUFLES EN CUIR*CHINE* EX 44.24*44.24-00*PINCES A LINGE EN BOIS*TCHECOSLOVAQUIE* 64.01 EX A*64.01-21*BOTTES EN CAOUTCHOUC*ROUMANIE* NUMERO DU TARIF DOUANIER COMMUN*CODE NIMEXE*DESIGNATION DES MARCHANDISES*PAYS D'ORIGINE* 64.01 A , EX 64.02 B*64.01-21 ; 25 ; 29 , 64.02-61 ; 69*CHAUSSURES A DESSUS EN CAOUTCHOUC , CHAUSSURES A DESSUS EN TISSUS*JAPON* 64.02*64.02-10 ; 21 ; 29 ; 35 ; 55*CHAUSSURES A DESSUS EN CUIR NATUREL*CHINE , HONGRIE , POLOGNE , TCHECOSLOVAQUIE* 64.02*64.02-21 ; 29 ; 31 ; 51*CHAUSSURES EN CUIR POUR GARCONNETS*ROUMANIE* 69.07 A , EX B II , 69.08 A , EX B II*69.07-20 ; 50 ; 60 ; 70 ; 69.08-20 ; 50 ; 63 ; 75 ; 85*CARREAUX , PAVES ET DALLES DE PAVEMENT OU DE REVETEMENT*JAPON* 69.11*69.11-10 ; 90*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE*TCHECOSLOVAQUIE , RDA , JAPON , HONGRIE , POLOGNE* 69.12 C*69.12-31 ; 39*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN AUTRES MATIERES CERAMIQUES*JAPON , HONGRIE* EX 70.05*70.05-10 ; 91 ; 95*VERRE ETIRE OU SOUFFLE DIT " VERRE A VITRES " *BULGARIE , HONGRIE , ROUMANIE , POLOGNE , TCHECOSLOVAQUIE , URSS , RDA* 70.10 EX A , B , C*70.10-30 ; 50 ; 90*BONBONNES , BOUTEILLES , FLACONS , BOCAUX , POTS , TUBES A COMPRIMES ET AUTRES RECIPIENTS SIMILAIRES DE TRANSPORT OU D'EMBALLAGE EN VERRE SOUFFLE OU PRESSE*HONGRIE , POLOGNE , ROUMANIE , TCHECOSLOVAQUIE , RDA* EX 70.13*70.13-10 ; 20 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 ; 50 ; 62 ; 64 ; 68 ; 92 ; 94 ; 98 PARTIEL*VERRERIE DE MENAGE EN VERRE SOUFFLE OU PRESSE*HONGRIE , POLOGNE , ROUMANIE , TCHECOSLOVAQUIE , RDA* 73.32 EX B II*73.32-61 ; 71*BOULONS ET ECROUS ( FILETES OU NON ) , TIRE-FOND , VIS , PISTONS ET CROCHETS A PAS DE VIS , RIVETS , GOUPILLES , CHEVILLES , CLAVETTES ET ARTICLES SIMILAIRES DE BOULONNERIE ET DE VISSERIE EN FONTE , FER OU ACIER ; RONDELLES ( Y COMPRIS LES RONDELLES BRISEES ET AUTRES RONDELLES DESTINEES A FAIRE RESSORT ) EN FER OU EN ACIER*JAPON* EX 96.01*96.01-05 ; 10 ; 31 ; 35 ; 91 ; 93 ; 95 ; 99*BROSSES ET PINCEAUX*CHINE , TCHECOSLOVAQUIE* A . TEXTIELPRODUKTEN VERDEELD IN CATEGORIEEN ( 1 ) CATEGORIE*LAND VAN OORSPRONG* 1*JOEGOSLAVIE , COLOMBIA , PERU , BRAZILIE , ARGENTINIE , PAKISTAN , ROEMENIE , MEXICO , INDIA , CHINA , ZUID-KOREA , HONG-KONG* 2*POLEN , HONGARIJE , ROEMENIE , EGYPTE , MEXICO , BRAZILIE , PAKISTAN , INDIA , THAILAND , MALEISIE , SINGAPORE , ZUID-KOREA , TAIWAN , HONG-KONG , USSR , TSJECHOSLOWAKIJE* 3*JOEGOSLAVIE , POLEN , HONGARIJE , ROEMENIE , THAILAND , MALEISIE , SINGAPORE , ZUID-KOREA , TAIWAN , HONG-KONG , TSJECHOSLOWAKIJE , BULGARIJE , COLOMBIA , CHINA* 2 + 3*BULGARIJE , COLOMBIA , CHINA* 4*JOEGOSLAVIE , POLEN , HONGARIJE , ROEMENIE , BRAZILIE , PAKISTAN , INDIA , SRI LANKA , THAILAND , MALEISIE , SINGAPORE , FILIPPIJNEN , CHINA , ZUID-KOREA , TAIWAN , HONG-KONG , MACAO , TSJECHOSLOWAKIJE* 5*JOEGOSLAVIE , POLEN , HONGARIJE , ROEMENIE , BULGARIJE , PAKISTAN , SRI LANKA , THAILAND , MALEISIE , SINGAPORE , FILIPPIJNEN , CHINA , ZUID-KOREA , TAIWAN , HONG-KONG , MACAO , TSJECHOSLOWAKIJE* 6*JOEGOSLAVIE , POLEN , ROEMENIE , BULGARIJE , BRAZILIE , INDIA , SRI LANKA , THAILAND , MALEISIE , SINGAPORE , FILIPPIJNEN , CHINA , ZUID-KOREA , TAIWAN , HONG-KONG , MACAO* 7*JOEGOSLAVIE , ROEMENIE , PAKISTAN , INDIA , SRI LANKA , THAILAND , MALEISIE , SINGAPORE , FILIPPIJNEN , CHINA , ZUID-KOREA , TAIWAN , HONG-KONG , MACAO* 8*JOEGOSLAVIE , POLEN , ROEMENIE , BULGARIJE , PAKISTAN , INDIA , SRI LANKA , THAILAND , MALEISIE , SINGAPORE , FILIPPIJNEN , CHINA , ZUID-KOREA , HONG-KONG , MACAO , TAIWAN* 9*INDIA , ZUID-KOREA , HONG-KONG , BRAZILIE* 14 A*TAIWAN , HONG-KONG , ZUID-KOREA* 14 B*TSJECHOSLOWAKIJE , POLEN , ROEMENIE , ZUID-KOREA , TAIWAN* 15 A*POLEN , ROEMENIE , ZUID-KOREA , TAIWAN* 15 B*TSJECHOSLOWAKIJE , INDIA , FILIPPIJNEN , ZUID-KOREA , HONG-KONG , JOEGOSLAVIE , POLEN , HONGARIJE , ROEMENIE* 16*JOEGOSLAVIE , POLEN , ROEMENIE , ZUID-KOREA , TAIWAN , HONG-KONG , BULGARIJE* 17*INDIA , ZUID-KOREA , HONG-KONG* 18*POLEN , ZUID-KOREA , TAIWAN , HONG-KONG , CHINA* 19 + 89*MALEISIE , ZUID-KOREA , HONG-KONG , CHINA , TSJECHOSLOWAKIJE , HONGARIJE* 20*BRAZILIE , INDIA* 21*INDIA , SINGAPORE , ZUID-KOREA , TAIWAN , HONG-KONG* 22*ROEMENIE , SINGAPORE , ZUID-KOREA , TAIWAN* 23*TAIWAN , DUITSE DEMOCRATISCHE REPUBLIEK , CHINA* 24*HONGARIJE , ROEMENIE , SINGAPORE , ZUID-KOREA , TAIWAN , HONG-KONG , BRAZILIE* 25*ROEMENIE , BRZILIE , FILIPPIJNEN , TAIWAN , MACAO , TSJECHOSLOWAKIJE , ZUID-KOREA , HONG-KONG* 26*POLEN , ROEMENIE , INDIA , FILIPPIJNEN , ZUID-KOREA , TAIWAN , HONG-KONG , MACAO , TSJECHOSLOWAKIJE , THAILAND* 27*INDIA , ZUID-KOREA , TAIWAN , HONG-KONG* 28*TAIWAN , HONG-KONG* ( 1 ) ZIE VERORDENINGEN ( EEG ) NR . 3063/79 EN ( EEG ) NR . 3061/79 VAN DE COMMISSIE ; PB NR . L 347 VAN 31 . 12 . 1979 EN PB NR . L 345 VAN 31 . 12 . 1979 . CATEGORIE*LAND VAN OORSPRONG* 29*INDIA , ZUID-KOREA , HONG-KONG* 30 A*ZUID-KOREA , TAIWAN , HONG-KONG , MACAO* 31*BRAZILIE , FILIPPIJNEN , ZUID-KOREA , HONG-KONG* 32*CHINA , HONG-KONG , USSR* 33*CHINA* 35*ZUID-KOREA* 36*ROEMENIE* 37*POLEN , ROEMENIE , CHINA , ZUID-KOREA , TAIWAN , DUITSE DEMOCRATISCHE REPUBLIEK* 41*TSJECHOSLOWAKIJE* 66*CHINA* 71*TAIWAN* 72*HONG-KONG* 73*JOEGOSLAVIE , HONGARIJE , ZUID-KOREA , TAIWAN , HONG-KONG* 74*HONGARIJE* 76*HONGARIJE , HONG-KONG , BULGARIJE* 78*ZUID-KOREA* 79*HONG-KONG* 80*HONG-KONG* 81*TAIWAN* 83*HONGARIJE , HONG-KONG* 86*ZUID-KOREA* 87*HONG-KONG* 91*ZUID-KOREA* 110*HONG-KONG , POLEN , TAIWAN* 117*TSJECHOSLOWAKIJE* B . ANDERE PRODUKTEN NR . VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*NIMEXE-CODE*OMSCHRIJVING*LAND VAN OORSPRONG* 28.19*28.19-00*ZINKOXYDE*TSJECHOSLOWAKIJE* 42.03 B III*42.03-21 ; 27 ; 28*ANDERE HANDSCHOENEN , WANTEN VAN LEDER INBEGREPEN*CHINA* EX 44.24*44.24-00*HOUTEN WASKNIJPERS*TSJECHOSLOWAKIJE* 64.01 EX A*64.01-21*LAARZEN VAN RUBBER*ROEMENIE* 64.01 A , EX 64.02 B*64.01-21 ; 25 ; 29 , 64.02-61 ; 69*SCHOEISEL MET BOVENDEEL VAN RUBBER , SCHOEISEL MET BOVENDEEL VAN TEXTIEL*JAPAN* NR . VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*NIMEXE-CODE*OMSCHRIJVING*LAND VAN OORSPRONG* 64.02*64.02-10 ; 21 ; 29 ; 35 ; 55*SCHOEISEL MET BOVENDEEL VAN LEDER*CHINA , HONGARIJE , POLEN , TSJECHOSLOWAKIJE* 64.02*64.02-21 ; 29 ; 31 ; 51*SCHOEISEL VAN LEDER VOOR JONGENS*ROEMENIE* 69.07 A + EX B II , 69.08 A + EX B II*69.07-20 ; 50 ; 60 ; 70 ; 69.08-20 ; 50 ; 63 ; 75 ; 85*PLAVUIZEN , VLOER - EN WANDTEGELS*JAPAN* 69.11*69.11-10 ; 90*VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN PORSELEIN*TSJECHOSLOWAKIJE , DUITSE DEMOCRATISCHE REPUBLIEK , JAPAN , HONGARIJE , POLEN* 69.12 C*60.12-31 ; 39*VAATWERK , HUISHOUDELIJKE ARTIKELEN EN TOILETARTIKELEN , VAN ANDERE KERAMISCHE STOFFEN*JAPAN , HONGARIJE* EX 70.05*70.05-10 ; 91 ; 95*GETROKKEN OF GEBLAZEN GLAS ( Z.G . VENSTERGLAS ) *HONGARIJE , BULGARIJE , ROEMENIE , POLEN , TSJECHOSLOWAKIJE , USSR , DUITSE DEMOCRATISCHE REPUBLIEK* 70.10 EX A , B + C*70.10-30 ; 50 ; 90*FLESSEN , FLACONS , BOKALEN , POTTEN , BUISJES EN ANDERE DERGELIJKE BERGINGSMIDDELEN , VAN GETROKKEN OF GEBLAZEN GLAS , VOOR VERVOER OF VERPAKKING*HONGARIJE , POLEN , ROEMENIE , TSJECHOSLOWAKIJE , DUITSE DEMOCRATISCHE REPUBLIEK* EX 70.13*70.13-10 ; 20 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 ; 50 ; 62 ; 64 ; 68 ; 92 ; 94 ; 98 GEDEELTELIJK*GLASWERK VOOR HUISHOUDELIJK GEBRUIK VAN GETROKKEN OF GEBLAZEN GLAS*HONGARIJE , POLEN , ROEMENIE , TSJECHOSLOWAKIJE , DUITSE DEMOCRATISCHE REPUBLIEK* 73.32 EX B II*73.32-61 ; 71*BOUTEN EN MOEREN ( MET OF ZONDER SCHROEFDRAAD ) , KRAAGSCHROEVEN , ( TIRE-FONDS ) , SCHROEVEN , OOGSCHROEVEN , SCHROEFHAKEN , MASSIEVE KLINKNAGELS EN KLINKBOUTEN , SPLITPENNEN EN SPLITBOUTEN , STELPENNEN EN STELBOUTEN , SPIEEN EN DERGELIJK BOUT - EN SCHROEFWERK , VAN GIETIJZER , VAN IJZER OF VAN STAAL ; SLUITRINGEN ( VEERRINGEN EN ANDERE VERENDE SLUITRINGEN DAARONDER BEGREPEN ) , VAN IJZER OF VAN STAAL*JAPAN* EX 96.01*96.01-05 ; 10 ; 31 ; 35 ; 92 ; 93 ; 95 ; 99*PENSELEN EN KWASTEN*CHINA , TSJECHOSLOWAKIJE* BILAG 3 - ANHANG 3 - ANNEX 3 - ANNEXE 3 - ALLEGATO 3 - BIJLAGE 3 U.E.B.L . B . AUTRES PRODUITS NUMERO DU TARIF DOUANIER COMMUN*CODE NIMEXE*DESIGNATION DES MARCHANDISES*PAYS D'ORIGINE* 07.01 M*07.01-75*TOMATES*ESPAGNE DU 15 MAI AU 31 DECEMBRE* 08.04 A 1*08.04-11 ; 19 ; 23*RAISINS DE TABLE , FRAIS*ESPAGNE , DU 1ER JUILLET AU 31 DECEMBRE* B.L.E.U . B . ANDERE PRODUKTEN NR . VAN HET GEMEENSCHAPPELIJK DOUANETARIEF*NIMEXE-CODE*OMSCHRIJVING*LAND VAN OORSPRONG* 07.01 M I*07.01-75*TOMATEN*VAN 15/5 TOT EN MET 31/12 SPANJE* 08.04 A I*08.04-11 ; 19 ; 23*DRUIVEN , VERS , VOOR TAFELGEBRUIK*VAN 1/7 TOT EN MET 31/12 SPANJE* BILAG 4 - ANHANG 4 - ANNEX 4 - ANNEXE 4 - ALLEGATO 4 - BIJLAGE 4 DANMARK A . TEKSTILPRODUKTER FOR HVILKE DER ER OPRETTET KATEGORIER ( 1 ) KATEGORI*OPRINDELSESLAND* 1*JUGOSLAVIEN , RUMAENIEN , MEXICO , COLUMBIA , PERU , BRASILIEN , ARGENTINA , PAKISTAN , INDIEN , KINA , SYDKOREA , HONGKONG* 2*JUGOSLAVIEN , SOVJETUNIONEN , POLEN , TJEKKOSLOVAKIET , UNGARN , RUMAENIEN , BULGARIEN , EGYPTEN , MEXICO , COLUMBIA , BRASILIEN , PAKISTAN , INDIEN , THAILAND , MALAYSIA , SINGAPORE , KINA , SYDKOREA , TAIWAN , HONGKONG* 3*JUGOSLAVIEN , POLEN , TJEKKOSLOVAKIET , UNGARN , RUMAENIEN , BULGARIEN , MALAYSIA , SINGAPORE , KINA , SYDKOREA , TAIWAN , HONGKONG* 4*JUGOSLAVIEN , POLEN , TJEKKOSLOVAKIET , UNGARN , RUMAENIEN , BRASILIEN , PAKISTAN , INDIEN , SRI LANKA , THAILAND , MALAYSIA , SINGAPORE , FILIPPINERNE , KINA , TAIWAN , HONGKONG , MACAO , SYDKOREA* 5*JUGOSLAVIEN , POLEN , TJEKKOSLOVAKIET , UNGARN , RUMAENIEN , BULGARIEN , PAKISTAN , SRI LANKA , THAILAND , MALAYSIA , SINGAPORE , FILIPPINERNE , KINA , SYDKOREA , TAIWAN , HONGKONG , MACAO* 6*JUGOSLAVIEN , POLEN , RUMAENIEN , BULGARIEN , BRASILIEN , SRI LANKA , THAILAND , MALAYSIA , SINGAPORE , FILIPPINERNE , KINA , SYDKOREA , TAIWAN , HONGKONG , MACAO* 7*JUGOSLAVIEN , RUMAENIEN , PAKISTAN , INDIEN , SRI LANKA , THAILAND , MALAYSIA , SINGAPORE , FILIPPINERNE , KINA , SYDKOREA , TAIWAN , HONGKONG , MACAO* 8*JUGOSLAVIEN , POLEN , SYDKOREA , TAIWAN , RUMAENIEN , BULGARIEN , MACAO , HONGKONG , PAKISTAN , INDIEN , SRI LANKA , THAILAND , VIETNAM , MALAYSIA , SINGAPORE , KINA , FILIPPINERNE* 17*HONGKONG , SYDKOREA* 73*SYDKOREA* 91*SYDKOREA* ( 1 ) SE KOMMISSIONENS FORORDNINGER ( EOEF ) NR . 3063/79 OG ( EOEF ) NR . 3061/79 . EFT NR . L 347 AF 31 . 12 . 1979 . EFT NR . L 345 AF 31 . 12 . 1979 . BIJLAG 5 - ANHANG 5 - ANNEX 5 - ANNEXE 5 - ALLEGATO 5 - BIJLAGE 5 FRANCE A . PRODUITS TEXTILES POUR LESQUELS DES CATEGORIES ONT ETE ETABLIES ( 1 ) CATEGORIE*PAYS D'ORIGINE* 1*ARGENTINE , BRESIL , COLOMBIE , COREE DU SUD , HONG-KONG , INDE , MEXIQUE , PAKISTAN , PEROU , ROUMANIE , YOUGOSLAVIE , CHINE* 2*BRESIL , BULGARIE , COLOMBIE , COREE DU SUD , EGYPTE , HONG-KONG , HONGRIE , INDE , MALAYSIA , MEXIQUE , PAKISTAN , POLOGNE , ROUMANIE , SINGAPOUR , THAILANDE , YOUGOSLAVIE , CHINE , URSS , TCHECOSLOVAQUIE , T'AI-WAN* 3*BULGARIE , COLOMBIE , COREE DU SUD , HONG-KONG , HONGRIE , MALAYSIA , POLOGNE , ROUMANIE , SINGAPOUR , THAILANDE , YOUGOSLAVIE , CHINE , T'AI-WAN , TCHECOSLOVAQUIE* 4*BRESIL , COREE DU SUD , HONG-KONG , HONGRIE , INDE , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , POLOGNE , ROUMANIE , THAILANDE , SINGAPOUR , SRI LANKA , YOUGOSLAVIE , CHINE , T'AI-WAN , TCHECOSLOVAQUIE* 5*BULGARIE , COREE DU SUD , HONG-KONG , HONGRIE , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , POLOGNE , ROUMANIE , SINGAPOUR , SRI LANKA , THAILANDE , YOUGOSLAVIE , CHINE , T'AI-WAN , TCHECOSLOVAQUIE* 6*BRESIL , BULGARIE , COREE DU SUD , HONG-KONG , MACAO , MALAYSIA , PHILIPPINES , POLOGNE , ROUMANIE , SINGAPOUR , SRI LANKA , THAILANDE , YOUGOSLAVIE , CHINE , T'AI-WAN* 7*COREE DU SUD , HONG-KONG , INDE , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , ROUMANIE , THAILANDE , SINGAPOUR , SRI LANKA , YOUGOSLAVIE , CHINE , T'AI-WAN* 8*BULGARIE , COREE DU SUD , HONG-KONG , INDE , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , POLOGNE , ROUMANIE , SINGAPOUR , SRI LANKA , THAILANDE , CHINE , YOUGOSLAVIE , T'AI-WAN* 9*BRESIL , COREE DU SUD , INDE , PAKISTAN , CHINE , TCHECOSLOVAQUIE , HONGRIE* 10*COREE DU SUD , HONG-KONG , MACAO , T'AI-WAN* 11*COREE DU SUD , HONG-KONG , MALAYSIA , PAKISTAN , PHILIPPINES , T'AI-WAN* 12*COREE DU SUD , HONG-KONG , HONGRIE , POLOGNE , ROUMANIE , YOUGOSLAVIE , CHINE , T'AI-WAN* 13*BRESIL , HONG-KONG , MACAO , ROUMANIE* 14 A*COREE DU SUD , TCHECOSLOVAQUIE* 14 B*COREE DU SUD , POLOGNE , ROUMANIE , T'AI-WAN , TCHECOSLOVAQUIE* 15 A*COREE DU SUD , HONG-KONG , POLOGNE , ROUMANIE , T'AI-WAN , TCHECOSLOVAQUIE* 15 B*BULGARIE , COREE DU SUD , HONG-KONG , HONGRIE , INDE , PHILIPPINES , POLOGNE , ROUMANIE , YOUGOSLAVIE , TCHECOSLOVAQUIE* 16*BULGARIE , COREE DU SUD , HONG-KONG , HONGRIE , MACAO , POLOGNE , ROUMANIE , YOUGOSLAVIE , T'AI-WAN , TCHECOSLOVAQUIE* 17*COREE DU SUD , HONG-KONG , HONGRIE , MACAO , ROUMANIE , INDE , T'AI-WAN , TCHECOSLOVAQUIE* 18*COREE DU SUD , HONG-KONG , POLOGNE , SINGAPOUR , CHINE , T'AI-WAN , TCHECOSLOVAQUIE* 19 + 89*COREE DU SUD , HONG-KONG , INDE , MALAYSIA , CHINE , TCHECOSLOVAQUIE , MACAO* 20*HONG-KONG , INDE , ROUMANIE , CHINE* 21*COREE DU SUD , HONG-KONG , PHILIPPINES , SINGAPOUR , T'AI-WAN* 22*COREE DU SUD , MALAYSIA , SINGAPOUR , T'AI-WAN* ( 1 ) VOIR REGLEMENTS ( CEE ) N * 3063/79 ET ( CEE ) N * 3061/79 DE LA COMMISSION ( JO N * L 347 DU 31 . 12 . 1979 , JO N * L 345 DU 31 . 12 . 1979 ) .CATEGORIE*PAYS D'ORIGINE* 24*BRESIL , COREE DU SUD , HONGRIE , ROUMANIE , SINGAPOUR , YOUGOSLAVIE , HONG-KONG , T'AI-WAN* 25*COREE DU SUD , HONG-KONG , MALAYSIA , ROUMANIE , YOUGOSLAVIE* 26*HONG-KONG , INDE , MACAO , POLOGNE , PHILIPPINES , ROUMANIE , T'AI-WAN , TCHECOSLOVAQUIE* 27*COREE DU SUD , HONG-KONG , INDE , MACAO , SINGAPOUR , T'AI-WAN* 28*COREE DU SUD , HONG-KONG , T'AI-WAN* 29*COREE DU SUD , HONG-KONG , INDE* 30 A*HONG-KONG , HONGRIE , MACAO , T'AI-WAN , COREE DU SUD* 31*BRESIL , COREE DU SUD , HONG-KONG , PHILIPPINES* 32*COREE DU SUD , HONG-KONG* 33*TCHECOSLOVAQUIE* 35 + 44*COREE DU SUD* 37*COREE DU SUD , ROUMANIE , CHINE , T'AI-WAN* 39*BRESIL , HONG-KONG , HONGRIE , INDE , ROUMANIE , CHINE* 41*T'AI-WAN* 46*ARGENTINE , BRESIL* 55*ROUMANIE* 58*ROUMANIE* 59*CHINE* 67*COREE DU SUD , T'AI-WAN* 70*COREE DU SUD* 72*HONG-KONG* 73*COREE DU SUD , HONG-KONG , YOUGOSLAVIE , TCHECOSLOVAQUIE* 74*HONG-KONG* 76*BULGARIE , HONG-KONG , HONGRIE , TCHECOSLOVAQUIE* 78*COREE DU SUD , CHINE , T'AI-WAN* 80*HONG-KONG* 81*CHINE , T'AI-WAN* 82*HONG-KONG* 83*HONGRIE* 86*COREE DU SUD* 87*HONG-KONG* 91*COREE DU SUD , T'AI-WAN* 97*T'AI-WAN* 109*HONG-KONG* 110*T'AI-WAN* 111*T'AI-WAN* 112*T'AI-WAN* CATEGORIE*PAYS D'ORIGINE* 149 A , 149 B , 149 C*INDE , BANGLADESH* 150 A , 150 B , 150 C*INDE , BANGLADESH* B . AUTRES PRODUITS NUMERO DU TARIF DOUANIER COMMUN*CODE NIMEXE*DESIGNATION DES MARCHANDISES*PAYS D'ORIGINE* 04.06*04.06-00*MIEL NATUREL*ROUMANIE , HONGRIE , CHINE , MEXIQUE , ARGENTINE* 66.01*66.01-10 ; 90*PARAPLUIES , PARASOLS ET OMBRELLES , Y COMPRIS LES PARAPLUIES-CANNES ET LES PARASOLS-TENTES ET SIMILAIRES*HONG-KONG , T'AI-WAN , CHINE , COREE DU SUD , JAPON* 69.11*69.11-10 ; 90*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN PORCELAINE*CHINE , JAPON* 69.12 C*69.12-31 ; 39*VAISSELLE ET ARTICLES DE MENAGE OU DE TOILETTE EN FAIENCE OU EN POTERIE FINE*CHINE , JAPON* 85.15 EX A III*85.15-25 ; 27 ; 28*APPAREILS RECEPTEURS DE TELEVISION*JAPON , COREE DU SUD , T'AI-WAN* 85.15 EX A III*85.15-16 ; 17 ; 19*APPAREILS RECEPTEURS DE RADIO MEME COMBINES AVEC UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON*JAPON , COREE DU SUD , T'AI-WAN , HONG-KONG , POLOGNE* 90.28 A ET B*90.28-02 ; 12 ; 14 ; 16 ; 18 ; 22 ; 31 ; 38 ; 41 ; 43 ; 45 ; 47 ; 49 ; 56 ; 57 ; 59 ; 62 ; 66 ; 68 ; 70 ; 74 ; 76 ; 84 ; 86 ; 88 ; 92 ; 96 ; 97 ; 99*INSTRUMENTS ET APPAREILS ELECTRIQUES OU ELECTRONIQUES DE MESURE , DE VERIFICATION , DE CONTROLE , DE REGULATION OU D'ANALYSE*JAPON , AUSTRALIE , BIRMANIE , COREE DU SUD , T'AI-WAN , HONG-KONG , INDONESIE , PHILIPPINES , THAILANDE* 97.03 A ET EX B*97.03-05 ; 20 ; 40 ; 51 ; 59 ; 61 ; 69 ; 75 ; 80 ; 85 ; 90*AUTRES JOUETS ; MODELES REDUITS POUR LE DIVERTISSEMENT*JAPON , HONG-KONG , T'AI-WAN , COREE DU SUD , CHINE , BULGARIE , HONGRIE , POLOGNE , ROUMANIE , TCHECOSLOVAQUIE , URSS* BILAG 6 - ANHANG 6 - ANNEX 6 - ANNEXE 6 - ALLEGATO 6 - BIJLAGE 6 IRELAND A . TEXTILE PRODUCTS FOR WHICH CATEGORIES HAVE BEEN ESTABLISHED ( 1 ) CATEGORY*COUNTRY OF ORIGIN* 4*HONG KONG , PHILIPPINES , SINGAPORE , MACAO , BRAZIL , SOUTH KOREA , MALAYSIA , PAKISTAN , SRI LANKA , THAILAND , YUGOSLAVIA , INDIA , POLAND , HUNGARY , ROMANIA , TAIWAN , CHINA* 5*HONG KONG , PHILIPPINES , SINGAPORE , MACAO , SOUTH KOREA , TAIWAN , PERU , SRI LANKA , POLAND , PAKISTAN , ROMANIA , THAILAND , MALAYSIA , YUGOSLAVIA , HUNGARY , CHINA* 6*HONG KONG , MACAO , SINGAPORE , SOUTH KOREA , YUGOSLAVIA , TAIWAN , SRI LANKA , THAILAND , CHINA , POLAND , PHILIPPINES , ROMANIA , BRAZIL , MALAYSIA* 7*HONG KONG , INDIA , SOUTH KOREA , SINGAPORE , MACAO , YUGOSLAVIA , PHILIPPINES , TAIWAN , CHINA , THAILAND , MALAYSIA , PAKISTAN , SRI LANKA* 8*HONG KONG , SOUTH KOREA , INDIA , YUGOSLAVIA , ROMANIA , MACAO , SINGAPORE , MALAYSIA , THAILAND , HUNGARY , SRI LANKA , PAKISTAN , POLAND , TAIWAN , PHILIPPINES , CHINA* 9*BRAZIL , INDIA , HONG KONG , PAKISTAN* 10*SOUTH KOREA , TAIWAN , HONG KONG* 11*HONG KONG , TAIWAN , SOUTH KOREA , PHILIPPINES* 12*HONG KONG , SOUTH KOREA* 13*HONG KONG , TAIWAN* 14 A*SOUTH KOREA , HONG KONG , TAIWAN* 14 B*SOUTH KOREA , TAIWAN , HONG KONG , POLAND* 15 A*HONG KONG* 15 B*SOUTH KOREA , HONG KONG , HUNGARY , INDIA , PHILIPPINES , POLAND , YUGOSLAVIA* 16*SOUTH KOREA , HONG KONG , HUNGARY , POLAND , ROMANIA , YUGOSLAVIA* 17*SOUTH KOREA , HONG KONG , HUNGARY , TAIWAN* 18*HONG KONG , TAIWAN* 20*BRAZIL , INDIA , HONG KONG* 21*SOUTH KOREA , HONG KONG , TAIWAN , PHILIPPINES* 24*HONG KONG , MACAO* 25*HONG KONG , PHILIPPINES , BRAZIL* 26*HONG KONG , INDIA , PHILIPPINES , POLAND , ROMANIA* 27*HONG KONG , INDIA , MACAO , SINGAPORE* 28*HONG KONG* 29*HONG KONG , INDIA* 30 A*HONG KONG* 30 B*HONG KONG , INDIA* 31*BRAZIL , SOUTH KOREA , HONG KONG , PHILIPPINES* 39*BRAZIL , CHINA , HONG KONG , HUNGARY , INDIA* 67*SOUTH KOREA , TAIWAN* ( 1 ) SEE COMMISSION REGULATIONS ( EEC ) NO 3063/79 ( OJ NO L 347 , 31 . 12 . 1979 ) AND ( EEC ) NO 3061/79 ( OJ NO L 345 , 31 . 12 . 1979 ) . CATEGORY*COUNTRY OF ORIGIN* 68*HONG KONG* 71*HONG KONG , PHILIPPINES* 72*HONG KONG* 73*HONG KONG , SOUTH KOREA , YUGOSLAVIA* 74*HONG KONG* 76*HONG KONG* 78*SOUTH KOREA , TAIWAN* 80*HONG KONG , PHILIPPINES* 81*TAIWAN* 82*HONG KONG* 83*HONG KONG , SOUTH KOREA* 86*SOUTH KOREA* 87*HONG KONG* 91*SOUTH KOREA , TAIWAN* B . OTHER PRODUCTS CCT HEADING NO*NIMEXE CODE ( 1980 ) *DESCRIPTION*COUNTRY OF ORIGIN* EX 40.11*40.11-55*TYRE CASES WHICH ARE SUITABLE FOR MOTOR CARS*GDR* BILAG 7 - ANHANG 7 - ANNEX 7 - ANNEXE 7 - ALLEGATO 7 - BIJLAGE 7 ITALIA A . PRODOTTI TESSILI PER I QUALI E PREVISTA UNA RIPARTIZIONE PER CATEGORIA ( 1 ) CATEGORIA*PAESI D'ORIGINE* 1*ARGENTINA , BRASILE , COLOMBIA , COREA DEL SUD , HONG KONG , INDIA , IUGOSLAVIA , MESSICO , PAKISTAN , PERU , CINA , ROMANIA* 2*BRASILE , BULGARIA , CECOSLOVACCHIA , COREA DEL SUD , HONG KONG , INDIA , IUGOSLAVIA , MALAYSIA , MESSICO , PAKISTAN , POLONIA , CINA , ROMANIA , SINGAPORE , TAIWAN , UNGHERIA , URSS , EGITTO* 2 + 3*COLOMBIA , TAILANDIA* 3*BULGARIA , CECOSLOVACCHIA , COREA DEL SUD , HONG KONG , IUGOSLAVIA , MALAYSIA , POLONIA , CINA , ROMANIA , SINGAPORE , TAIWAN , UNGHERIA* 4*BRASILE , HONG KONG , UNGHERIA , COREA DEL SUD , INDIA , MACAO , MALAYSIA , PAKISTAN , FILIPPINE , POLONIA , ROMANIA , SINGAPORE , SRI LANKA , TAILANDIA , IUGOSLAVIA , TAIWAN* 5*COREA DEL SUD , HONG KONG , UNGHERIA , MACAO , MALAYSIA , PAKISTAN , PERU , FILIPPINE , POLONIA , ROMANIA , SINGAPORE , SRI LANKA , TAILANDIA , IUGOSLAVIA , INDIA , CINA* 6*COREA DEL SUD , IUGOSLAVIA , HONG KONG , ROMANIA , SINGAPORE , POLONIA , SRI LANKA , BRASILE , TAIWAN , TAILANDIA , MACAO , MALAYSIA , FILIPPINE , UNGHERIA , CINA , BULGARIA* 7*HONG KONG , INDIA , IUGOSLAVIA , ROMANIA , COREA DEL SUD , TAIWAN , PAKISTAN , TAILANDIA , MACAO , MALAYSIA , SINGAPORE , FILIPPINE , SRI LANKA , CINA , POLONIA 8*INDIA , PAKISTAN , ROMANIA , SRI LANKA , FILIPPINE , SINGAPORE , MALAYSIA , MACAO , TAILANDIA , IUGOSLAVIA , POLONIA , BULGARIA , CINA , TAIWAN , COREA DEL SUD , HONG KONG* 10 + 11*COREA DEL SUD , HONG KONG* 12*HONG KONG* 15 B*ROMANIA , INDIA , POLONIA* 18*TAIWAN* 21*HONG KONG* 24 + 25*HONG KONG* 25*BRASILE , MACAO , SINGAPORE , TAIWAN* 26*POLONIA , ROMANIA , TAIWAN , INDIA , HONG KONG* 27*INDIA* 29*INDIA* 30 A*SINGAPORE , TAIWAN , HONG KONG , COREA DEL SUD , MACAO* 36*POLONIA* 37*ROMANIA* 41*CECOSLOVACCHIA* 55*ROMANIA* 68*TAIWAN* 73*COREA DEL SUD , HONG KONG , IUGOSLAVIA* ( 1 ) REGOLAMENTI ( CEE ) N . 3063/79 E ( CEE ) N . 3061/79 DELLA COMMISSIONE ( GU N . L 347 DEL 31 . 12 . 1979 ; GU N . L 345 DEL 31 . 12 . 1979 ) . CATEGORIA*PAESI D'ORIGINE* 76*BULGARIA* 117*CECOSLOVACCHIA , ROMANIA* B . ALTRI PRODOTTI NUMERO DELLA TARIFFA DOGANALE COMUNE*CODICE NIMEXE*DESIGNAZIONE DELLE MERCI*PAESE D'ORIGINE* 04-06*04.06-00*MIELE NATURALEROMANIA* 40.11*40.11-52*COPERTURE PER VELOCIPEDI*GIAPPONE* EX 48.01 F*48.01-14 ; 15 ; 21 ; 27 ; 31*CARTA KRAFT PER COPERTINE , COSIDETTA KRAFTLINER*URSS* EX 48.01*48.01-17 ; 19 ; 25 ; 26 ; 33*ALTRA CARTA KRAFT*CECOSLOVACCHIA* 48.01 F , 48.05 B*48.01-16 ; 23 ; 28 ; 48.05-21*CARTA KRAFT PER SACCHI*CECOSLOVACCHIA* EX 48.01*48.01-75*CARTA DI PASTA SEMICHIMICA DA ONDULARE COSIDETTA " FLUTING " *CECOSLOVACCHIA* 50.09*50.09 ( DA 01 A 68 ) *TESSUTI DI SETA E DI BORRA DI SETA*CINA* 56.01 EX A*56.01-13*FIOCCO DI FIBRE TESSILI SINTETICHE DI DI POLIESTERI*ROMANIA* 56.01 EX B*56.01-21*FIOCCO DI FIBRE TESSILI ARTIFICIALI DI VISCOSA*RDT* 56.01 EX A , 56.02 EX B*56.01-15 , 56.02-15*FIOCCO DI FIBRE TESSILI SINTETICHE E FASCI DA FIOCCO DI FIBRE TESSILI SINTETICHE*RDT* 84.41*84.41-12 ; 13 ; 14 ; 15 ; 17 ; 30*MACCHINE PER CUCIRE ( TESSUTI , CUOI , CALZATURE , ECC . ) ANCHE USATE , COMPRESI I MOBILI PER DETTE MACCHINE , AGHI PER MACCHINE DA CUCIRE*GIAPPONE* 85.15 EX A III*85.15-21*TELEVISORI A COLORI*GIAPPONE* 85.15 EX A III*85.15-25*TELEVISORI MONOCROMI*GIAPPONE* 85.15 EX A III*85.15-13 ; 21 ; 24*APPARECCHI RADIO SINTONIZZATORI E RADIO RICEVENTI*GIAPPONE* 85.15 EX A III*85.15-22 ; 23 ; 24*AUTORADIO ANCHE CON GIRANASTRI*GIAPPONE* 85.21 EX A III*85.21-16*TUBI CATODICI PER TELEVISORI A COLORI*GIAPPONE* 85.21 C*85.21-45*CRISTALLI PIEZOELETTRICI MONTATI*GIAPPONE* 85.21 EX D II*85.21-62 ; 64*CIRCUITI INTEGRATI*GIAPPONE* 87.02 A*87.02-03 ; 05 ; 12 ; 14 ; 21 ; 23 ; 25 ; 27 ; 51 ; 59*AUTOVEICOLI CON QUALSIASI MOTORE PER TRASPORTO PERSONE ( ANCHE USATI ) *URSS , GIAPPONE , CECOSLOVACCHIA* 87.02 B*87.02-60 ; 72 ; 76 ; 81 ; 82 ; 84 ; 86 ; 88 ; 91*AUTOVEICOLI CON QUALSIASI MOTORE PER IL TRASPORTO DI MERCE ( ANCHE USATI ) *GIAPPONE , URSS* 84.06*84.06-16 ; 19 ; 28 ; 98 ; 99*MOTORI A SCOPPIO O A COMBUSTIONE INTERNA A PISTONE E RELATIVE PARTI PER MOTOCICLI*GIAPPONE* 87.09 EX A*87.09-100*MOTOCICLI E VELOCIPEDI CON MOTORE AUSILIARIO*GIAPPONE* BILAG 8 - ANHANG 8 - ANNEX 8 - ANNEXE 8 - ALLEGATO 8 - BIJLAGE 8 UNITED KINGDOM A . TEXTILE PRODUCTS FOR WHICH CATEGORIES HAVE BEEN ESTABLISHED ( 1 ) CATEGORY*COUNTRY OF ORIGIN* 1*ARGENTINA , BRAZIL , COLOMBIA , SOUTH KOREA , HONG KONG , INDIA , MEXICO , PAKISTAN , PERU , ROMANIA , YUGOSLAVIA , CHINA* 2*BRAZIL , BULGARIA , COLOMBIA , SOUTH KOREA , EGYPT , HONG KONG , HUNGARY , INDIA , MALAYSIA , MEXICO , PAKISTAN , POLAND , ROMANIA , SINGAPORE , THAILAND , YUGOSLAVIA , TAIWAN , CZECHOSLOVAKIA , USSR , CHINA* 3*BRAZIL , BULGARIA , COLOMBIA , SOUTH KOREA , HONG KONG , HUNGARY , MALAYSIA , POLAND , ROMANIA , SINGAPORE , THAILAND , YUGOSLAVIA , TAIWAN , CHINA , CZECHOSLOVAKIA* 4*BRAZIL , SOUTH KOREA , HONG KONG , HUNGARY , INDIA , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , POLAND , ROMANIA , SINGAPORE , SRI LANKA , THAILAND , YUGOSLAVIA , TAIWAN , CHINA* 5*BULGARIA , SOUTH KOREA , HONG KONG , HUNGARY , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , POLAND , ROMANIA , SINGAPORE , SRI LANKA , THAILAND , YUGOSLAVIA , TAIWAN , CZECHOSLOVAKIA , CHINA* 6*BRAZIL , BULGARIA , SOUTH KOREA , HONG KONG , INDIA , MACAO , MALAYSIA , PHILIPPINES , POLAND , ROMANIA , SINGAPORE , SRI LANKA , THAILAND , YUGOSLAVIA , TAIWAN , CHINA* 7*SOUTH KOREA , HONG KONG , INDIA , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , ROMANIA , SINGAPORE , SRI LANKA , THAILAND , YUGOSLAVIA , INDONESIA , TAIWAN , CHINA , POLAND , BRAZIL* 8*BULGARIA , SOUTH KOREA , HONG KONG , INDIA , MACAO , MALAYSIA , PAKISTAN , PHILIPPINES , POLAND , ROMANIA , SINGAPORE , SRI LANKA , THAILAND , YUGOSLAVIA , TAIWAN , CHINA* 9*BRAZIL* 10*SOUTH KOREA , CHINA , HONG KONG* 11*SOUTH KOREA , PHILIPPINES , CHINA , HONG KONG , TAIWAN* 13*HONG KONG* 15 B*SOUTH KOREA , HONG KONG , HUNGARY , INDIA , POLAND , ROMANIA , YUGOSLAVIA , CZECHOSLOVAKIA* 16*BULGARIA , SOUTH KOREA , HONG KONG , POLAND , ROMANIA , YUGOSLAVIA , CZECHOSLOVAKIA , GDR* 17*SOUTH KOREA , HONG KONG , POLAND , ROMANIA , TAIWAN , CZECHOSLOVAKIA* 19*SOUTH KOREA , MALAYSIA , CZECHOSLOVAKIA , HUNGARY* 21*SOUTH KOREA , HONG KONG , THAILAND , TAIWAN , CHINA , POLAND , HUNGARY* 22*GDR* 26*INDIA , HONG KONG* 27*SOUTH KOREA , HONG KONG , INDIA , TAIWAN* 28*HONG KONG , SOUTH KOREA* 33*SOUTH KOREA* 37*SOUTH KOREA , ROMANIA , CHINA* 39*BRAZIL* 50*SOUTH KOREA , CZECHOSLOVAKIA* ( 1 ) SEE COMMISSION REGULATIONS ( EEC ) NO 3063/79 ( OJ NO L 347 , 31 . 12 . 1979 ) AND ( EEC ) NO 3061/79 ( OJ NO L 345 , 31 . 12 . 1979 ) . CATEGORY*COUNTRY OF ORIGIN* 73*SOUTH KOREA , HONG KONG* 76*BULGARIA , HONG KONG* 83*HONG KONG* 91*SOUTH KOREA , TAIWAN , CZECHOSLOVAKIA* 119*CZECHOSLOVAKIA* B . OTHER PRODUCTS CCT HEADING NO*NIMEXE CODE ( 1980 ) *DESCRIPTION*COUNTRY OF ORIGIN* 64.01 AND 64.02 B*64.01-21 ; 25 ; 29 ; 61 ; 63 ; 65 ; 69 , 64.02-61 ; 65 ; 69 ; 71 ; 79 ; 80 ; 90*FOOTWEAR*TAIWAN